Per Curiam:
Without interpreting the meaning of the words “highest and the next highest number of votes ” in section 6 of article 2 of the State Constitution, or determining whether such number shall be ascertained by reference to the vote for Governor, or some other candidate, or by taking the average of the votes east for all the candidates of any political body, in the absence of any evidence in this record that it will ever be necessary for the purposes referred to in said section to definitely ascertain the exact number of votes east for any candidate on the National Progressive ticket, and in view of the serious consequences that may follow any attempt at this late date to regulate the ordinary use of “ voting machines,” we do not think that the court should by its order control the action of election officers in respect thereto. We will not assume that the election officers are intending to make an improper use of the indorsing bar. The order should be reversed, and the motion denied, without costs. Burr, Thomas, Carr, Woodward and Rich, JJ., concurred. Order reversed, and motion denied, without costs.